United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baton Rouge, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
J. Courtney Wilson, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-616
Issued: May 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 3, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ November 3, 2006 merit decision denying her claim for an October 22,
2004 injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this
merit decision. Appellant also filed an appeal from the Office’s December 19, 2005 decision
denying another claim she filed on October 4, 2005. Because more than one year has elapsed
between the December 19, 2005 decision and the filing of this appeal on January 3, 2007, the
Board lacks jurisdiction to review that decision.1

1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2). The Board notes that the Office issued a decision on February 16,
2007 concerning the claimed October 22, 2004 injury, after appellant’s filing of an appeal with the Board in this
case. It is well established that the Board and the Office may not have concurrent jurisdiction over the same case
and those Office decisions which change the status of the decision on appeal are null and void. 5 U.S.C. § 8101(2).
Therefore, the February 16, 2007 Office decision is found to be null and void. Douglas E. Billings, 41 ECAB 880,
895 (1990). It is also noted that appellant, on appeal has discussed evidence that was submitted after the
November 3, 2006 Office decision. The Board’s jurisdiction on this appeal is limited to evidence that was before
the Board at the time of the November 3, 2006 decision. 20 C.F.R. § 501.2(c).

ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on October 22, 2004.
FACTUAL HISTORY
On July 11, 2006 appellant, then a 53-year-old mail carrier, filed a traumatic injury claim,
(File Number 16-2116813), alleging that she sustained injury to her neck and right shoulder at
work on October 22, 2004 when she lifted a bucket weighing 20 to 25 pounds.2
In an October 23, 2006 report, Dr. Stephen M. Wilson, an attending Board-certified
orthopedic surgeon, indicated that appellant reported having difficulty with her right shoulder.
He stated that appellant reported that she injured her right shoulder for the first time in 2003 “in
an automobile accident where the arm was hanging out the window” and that she also injured her
neck and right shoulder in another accident in 2004. Dr. Wilson indicated that appellant
exhibited pain upon movement of the right arm and recommended work restrictions including no
lifting more than 10 pounds with the right arm.
In a November 3, 2006 decision, the Office denied appellant’s claim that she sustained an
employment injury on October 22, 2004. The Office found that appellant established the
occurrence of an employment incident on October 22, 2004 in the form of lifting a bucket
weighing 20 to 25 pounds, but that she did not submit sufficient medical evidence to establish
that she sustained an injury due to that incident.3
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and specific condition for which
compensation is claimed are causally related to the employment injury.5 These are the essential

2

Appellant had previously filed an occupational disease claim (File Number 16-2102275) on October 4, 2005 in
which she appeared to attribute her medical problems to a July 9, 2003 motor vehicle accident, the October 22, 2004
lifting incident and various work duties. By decision dated December 19, 2005, the Office denied appellant’s claim
on the grounds that she did not submit sufficient medical evidence in support thereof.
3

Appellant submitted additional evidence after the Office issued its November 3, 2006 decision. The Board’s
jurisdiction on this appeal is limited to evidence that was before the Board at the time of the November 3, 2006
decision. 20 C.F.R. § 501.2(c). Appellant may wish to resubmit such evidence to the Office through the
reconsideration process. See 5 U.S.C. § 8128; 20 C.F.R. §§ 10.605 to 10.607.
4

5 U.S.C. §§ 8101-8193.

5

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged.7 Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.8
The term injury as defined by the Act refers to some physical or mental condition caused by
either trauma or by continued or repeated exposure to or contact with certain factors, elements or
conditions.9
ANALYSIS
Appellant claimed that she sustained injury to her neck and right shoulder at work on
October 22, 2004 when she lifted a bucket weighing 20 to 25 pounds. The Board finds that she
established the occurrence of an employment incident on October 22, 2004 in the form of lifting
a bucket weighing 20 to 25 pounds, but that she did not submit sufficient medical evidence to
establish that she sustained an injury due to that incident.
In support of her claim, appellant submitted an October 23, 2006 report in which
Dr. Wilson, an attending Board-certified orthopedic surgeon, indicated that appellant reported
having difficulty with her right shoulder. Dr. Wilson indicated that she exhibited pain upon
movement of the right arm and recommended work restrictions. This report, however, is of
limited probative value on the relevant issue of the present case in that it does not contain an
opinion on causal relationship.10 Dr. Wilson did not provide an opinion that appellant sustained an
employment injury on October 22, 2004 as alleged. Although he stated that appellant reported
that she injured her right shoulder and neck in an accident in 2004, he did not describe the nature
of the reported injury or the date that it occurred. Dr. Wilson merely made note of the injury as
reported by appellant and he did not provide any opinion whatsoever that she sustained an
employment injury.11
6

Delores C. Ellyett, 41 ECAB 992, 998-99 (1990); Ruthie M. Evans, 41 ECAB 416, 423-27 (1990).

7

Julie B. Hawkins, 38 ECAB 393, 396 (1987); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (June 1995).
8

John J. Carlone, 41 ECAB 354, 356-57 (1989); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact
of Injury, Chapter 2.803.2a (June 1995).
9

Elaine Pendleton, supra note 4; 20 C.F.R. § 10.5(a)(14).

10

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
11

The Board notes that it is not clear whether Dr. Wilson treated appellant at any point close in time to the alleged
October 22, 2004 injury.

3

Appellant did not submit any other medical evidence prior to the denial of her claim on
November 3, 2006. For these reasons, the Office properly denied her claim that she sustained an
injury in the performance of duty on October 22, 2004.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty on October 22, 2004.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
November 3, 2006 decision is affirmed.
Issued: May 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

